 

ADAMIS PHARMACEUTICALS CORPORATION 10-K [admp_10k-123116.htm]

 

 

Exhibit 10.83

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is dated as of February 28,
2017 (the “Effective Date”) and is entered into by and between Adamis
Pharmaceuticals Corporation, a Delaware corporation (“Company”), and Ronald B.
Moss, M.D. (“Executive”).

BACKGROUND

A.       

The Company desires to employ Executive in the executive capacity stated below,
and Executive desires to be employed by the Company in such capacity for the
period and with the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the covenants set forth in
this Agreement and for other valuable consideration, the parties hereby agree as
follows:

1.       

Employment. The Company hereby employs Executive as Chief Medical Officer, with
such duties and responsibilities as the Chief Executive Officer of the Company
or the Board of Directors of the Company (the “Board”) may assign to Executive
from time to time, with responsibilities to do and perform all services, acts,
or things necessary or advisable to manage and conduct the business of the
Company, subject at all times to the policies set by the Board and to the
consent of the Board when required by the terms of this Agreement. Executive
hereby accepts such employment and agrees to devote Executive’s full business
time and energies as appropriate to fulfill all responsibilities to the Company.
Executive agrees to comply with Company policies applicable to officers and
employees of the Company.

2.       

Compensation. In consideration for all services rendered by Executive under this
Agreement, Executive shall receive the compensation described in this Section 2.
All such compensation shall be paid subject to appropriate tax withholding and
similar deductions.

(a)       

Salary. Executive shall be paid an initial annual base salary of $385,000 (pro
rated for any partial year of employment on the basis of a 365-day year),
payable in accordance with the Company’s normal practices in the payment of
salary and wages, in equal installments, but not less than 24 increments
annually.

(b)       

Executive Benefit and Incentive Compensation Plans. During employment hereunder,
Executive shall be entitled to receive those benefits which are routinely made
available to executive officers of the Company, including participation in any
executive stock ownership plan, profit sharing plan, incentive compensation or
bonus plan, retirement plan, Company-provided life insurance, or similar
executive benefit plans maintained or sponsored by the Company for its officers
generally. Without Executive’s prior written consent, the Company shall not take
any action that would materially diminish the aggregate value of Executive’s
fringe benefits as they exist as of the Effective Date of this Agreement, except
for actions taken with respect to officers or employees generally. Executive’s
compensation will be reviewed annually by the Company and/or the Compensation
Committee of the Board. For each fiscal year of employment during the term of
this Agreement, Executive shall be eligible to receive a target bonus (cash
and/or equity) following the end of each fiscal year, based on achievement
relative to individual and/or Company performance goals or such other factors as
the Board or the Compensation Committee may in its sole discretion establish or
consider for the applicable fiscal year. The Company will in good faith attempt
to establish the target bonus objectives for the 2017 fiscal year within 90 days
after commencement of Executive’s employment (and any bonus that may be paid
with respect to the 2017 year will be pro rated based on the number of days of
Executive’s employment during 2017), and for future fiscal years within 90 days
after the end of the immediately preceding fiscal year. The determination of
whether any applicable performance goals have been met, and the amount of any
bonus that may be paid for such year (if any), shall be determined by the Board
or the Compensation Committee in its sole and absolute discretion. In order to
be eligible to earn or receive any bonus, Executive must remain employed by the
Company through and including the date of payment of such bonus. The Company and
Executive shall enter into the Company’s form of indemnity agreement for
officers, and Executive shall be covered by the Company’s directors and
officers’ liability insurance in a manner similar to other officers of the
Company. 

  1  

 

 

(c)       

Expense Reimbursement. The Company shall promptly reimburse Executive for all
reasonable expenses necessarily incurred during conduct of Company business, and
for which adequate documentation is presented, but in no event later than
December 31 of the calendar year following the calendar year in which the
expense was incurred. Furthermore, if any reimbursements or in-kind benefits
provided by the Company pursuant to this Agreement would constitute deferred
compensation for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) (such section and the regulations and other formal
guidance promulgated thereunder and any state law of similar effect,
collectively referred to as “Section 409A”), such reimbursements or in-kind
benefits shall be subject to the following rules: (i) the amounts to be
reimbursed, or the in-kind benefits to be provided, shall be determined pursuant
to the terms of the applicable benefit plan, policy or agreement and shall be
limited to Executive’s lifetime and the lifetime of Executive’s eligible
dependents; (ii) the amounts eligible for reimbursement, or the in-kind benefits
provided, during any calendar year may not affect the expenses eligible for
reimbursement, or the in-kind benefits provided, in any other calendar year;
(iii) any reimbursement of an eligible expense shall be made on or before the
earlier of (A) the last day of the calendar month following the calendar month
in which the expense report and any required documentation were submitted or (B)
the last day of the calendar year following the calendar year in which the
expense was incurred; and (iv) Executive’s right to an in-kind benefit or
reimbursement is not subject to liquidation or exchange for cash or another
benefit.

(d)       

Personal Time Off. Executive shall be entitled to paid time off in accordance
with the Company’s policies applicable to executives.

(e)       

Subject to the terms of the Company’s 2009 Equity Incentive Plan (the “Plan”),
effective on the Effective Date, Executive will be granted an option to purchase
210,000 shares of the Company’s common stock (the “Option”). The Option shall be
exercisable, and the shares subject to the Option shall vest, as follows: the
Option shall vest and become exercisable with respect to one-third (1/3) of the
shares subject to the Option on the first anniversary of the grant date of the
Option, and thereafter as to 1/36 of the total number of shares subject to the
Option (rounded down to the nearest whole share) on each monthly anniversary of
the grant date of the Option, with the Option vesting and becoming exercisable
with respect to all remaining unvested shares on the third anniversary of the
grant date so that the Option is exercisable in full after three years from the
grant date of the Option, subject to Executive’s continued employment with and
continuing to provide services to the Company as of each vesting date, as
provided in the Plan and the option agreement relating to the Option. The Option
will be governed by the Plan and a stock option grant notice and stock option
agreement between the Company and Executive. The exercise price per share of the
Option will be equal to the fair market value of a share of the Company’s common
stock on the date of the grant as determined pursuant to the provisions of the
Plan.

3.       

Termination. Executive’s employment with the Company is “at-will,” meaning in
part that either Executive or the Company can terminate Executive’s employment
at any time and for any reason, or for no reason, with or without cause and with
or without notice, subject to the provisions below. Executive’s employment may
be terminated as follows, with the following effects:

(a)       

Death. Executive’s employment shall terminate immediately upon Executive’s
death, in which event the Company’s only obligations hereunder shall be to pay
all compensation and expense reimbursements owing for services rendered and
reasonable business expenses incurred by Executive prior to the date of
Executive’s death. If Executive’s employment ceases as a result of death, then
the vesting of all unvested options to purchase Common Stock of the Company held
by Executive shall immediately accelerate in full and all options held by
Executive shall remain exercisable until the one year anniversary of the date of
cessation of service.

(b)       

Disability. In the event Executive is disabled from performing the essential
functions of Executive’s assigned duties under this Agreement due to physical or
mental disability, with or without reasonable accommodations as required by
applicable law, for a period in excess of 60 consecutive days or a period or
periods of more than 120 days in the aggregate in any 12-month period, the
Board, in its sole discretion, may terminate Executive’s employment immediately
upon written notice to Executive, in which event the Company’s only obligations
hereunder shall be to pay all compensation and expense reimbursements owing for
services rendered and reasonable business expenses incurred by the Executive
prior to the effective date of termination. The Company shall take any action
under this paragraph in compliance in all materials respects with the Family and
Medical Leave Act (if applicable to the Company), the Americans with
Disabilities Act, as amended, the California Fair Employment and Housing Act (if
applicable to the Company) and any other similar applicable law. If Executive’s
employment ceases as a result of disability, then the vesting of all unvested
options to purchase Common Stock of the Company held by Executive shall
immediately accelerate in full and all options held by Executive shall remain
exercisable until the one year anniversary of the date of cessation of service. 

  2  

 

 

(c)       

For Cause. The Company may terminate Executive’s employment for Cause upon prior
written notice from the Company to Executive; provided, however, that in the
event of an action or conduct described in clauses (iii) or (v) below, the
Company shall give Executive written notice thereof, and if Executive fails to
remedy or cure (if such action or conduct is capable of remedy or cure, as
determined by the Company) such reason(s) for termination within 15 days after
delivery of such notice (the “Cure Period”), then the Company may terminate
Executive’s employment immediately upon written notice from the Company to
Executive. For purposes of this Agreement, “Cause” means the occurrence of any
one or more of the following: (i) Executive’s conviction of or plea of nolo
contendere to any felony crime involving fraud, dishonesty or moral turpitude
under the laws of the United States or any state thereof; (ii) Executive’s
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company; (iii) Executive’s intentional, material violation of any
contract or agreement between Executive and the Company or of any statutory duty
owed to the Company; (iv) Executive’s unauthorized use or disclosure of the
Company’s confidential information or trade secrets; or (v) Executive’s gross
misconduct. In the event Executive’s employment is terminated for Cause, the
Company shall have no further obligations to Executive other than to pay all
compensation and expense reimbursements owing for services rendered and
reasonable business expenses incurred by Executive prior to the effective date
of such termination. If Executive’s employment ceases as a result of a
termination for Cause, then all unvested options to purchase Common Stock held
by Executive on the date of his termination shall immediately terminate.

(d)       

Without Cause. The Company in its sole discretion may terminate Executive’s
employment without Cause (as defined above) or prior warning immediately upon
written notice from the Company to Executive. In such event, if such termination
occurs prior to, or more than thirteen (13) months following, the effective date
of a Change in Control (as defined in Section 4(c) below), the Company shall pay
to Executive all compensation and expense reimbursements owing for services
rendered and reasonable business expenses incurred by Executive prior to the
effective date of termination, and provided that such termination is a
“separation from service” as such term is defined in Code
Section 409A(a)(2)(A)(i) and the applicable guidance thereunder, contingent upon
Executive’s delivery to the Company of an effective Release and Waiver as
provided in Section 3(e) below, the Company shall also provide the following
benefits to Executive: (i) severance consisting of continued payment of
Executive’s base salary at the rate in effect as of the effective date of
termination, less standard deductions and withholdings, for a period of nine (9)
months following the effective date of termination, to be paid in accordance
with the Company’s normal payroll practices (provided, however, that any such
payments otherwise scheduled to be made prior to the effective date of the
Release and Waiver shall accrue and be paid in the first payroll period that
follows such effective date); (ii) to the extent that Executive is eligible to
continue medical benefits under COBRA and upon timely election by Executive
complying with COBRA and to the extent it does not result in a penalty to the
Company, reimbursement by the Company, within thirty (30) days of the Company’s
receipt of evidence of Executive’s payment for the prior month, of the Company’s
portion of the premiums required to continue Executive’s medical, dental and
vision insurance coverage to the extent permitted by COBRA for a period of nine
months following the date of termination (with Executive being responsible to
pay that amount of the portion of the premiums, if any, that Executive would
have been responsible to pay if Executive had remained an employee during such
period) or, if earlier, the date that Executive accepts full time employment
with another employer; and (iii) immediate acceleration of the vesting of
options to purchase Common Stock granted to Executive prior to the effective
date of such termination (the “Options”) such that Executive shall be deemed
vested as to the same number of shares as if Executive had continued to be
employed by the Company for a period of nine months following the effective date
of such termination and all vested options held by Executive shall remain
exercisable until the one year anniversary of the date of cessation of service.
As a condition to receiving the continuing benefits specified in this
Section 3(d), to the maximum extent permitted by applicable law, Executive shall
not induce any employee of the Company to leave the employ of the Company. Each
payment under this Section 3(d) shall be considered a separate payment and not
one of a series of payments for purposes of Section 409A. Subject to Section 5,
any amount due to Executive pursuant to this Section 3(d) during the 60-day
period following Executive’s termination without Cause shall be paid to
Executive in a single lump sum on the first payroll date immediately after the
end of the 60-day period. Notwithstanding the foregoing, if at any time the
Company determines, in its sole discretion, that its payment of COBRA premiums
on Executive’s behalf would result in a violation of applicable law, then in
lieu of paying COBRA premiums on Executive’s behalf, the Company will pay
Executive on the last day of each remaining month of the COBRA payment period a
fully taxable cash payment equal to the Company’s portion of the COBRA premium
for that month, subject to applicable tax withholding (such amount, the “Special
Severance Payment”), such Special Severance Payment to be made without regard to
Executive’s election of COBRA coverage or payment of COBRA premiums and without
regard to the expiration of the COBRA payment period prior to nine months
following the termination of Executive’s employment. Such Special Severance
Payment shall end on the close of the severance period. 

  3  

 

 

(e)       

Release and Waiver. As a condition to receiving the benefits specified in
Sections 3(d) and 4(b) of this Agreement, Executive must deliver to the Company
a waiver and release of claims substantially in the form attached hereto as
Exhibit A or such other form as the Company may reasonably require (the “Release
and Waiver”), within the time frame set forth therein, but in no event later
than 60 days following the Executive’s termination date, and any applicable
revocation period must expire during the 60-day period following Executive’s
termination as described in Section 3(d) or 4(b) without Executive revoking such
release (such latest permitted date, the “Release Deadline”). If the severance
benefits are not covered by one or more exemptions from the application of
Section 409A and the Release and Waiver could become effective in the calendar
year following the calendar year in which Executive separates from service, the
Release and Waiver will not be deemed effective any earlier than the Release
Deadline. The Company may withhold payment of the severance compensation
described in paragraph (d) above until Executive executes and delivers the
Release and Waiver. None of the severance benefits will be paid or otherwise
delivered prior to the effective date or deemed effective date of the Release
and Waiver.

(f)       

Voluntary Termination by Executive. Executive may terminate Executive’s
employment hereunder at any time, whether with or without Cause, effective 30
days after delivery of written notice of such termination to the Company, except
for Executive’s Emergency Need. “Emergency Need,” as used in this Section, is
defined to be the advent of illness or related health issues in Executive or
Executive’s immediate family which a medical doctor would conclude poses a
mortal health risk to that person. The Company shall have the option, in its
sole discretion, to specify an earlier termination date than that provided by
Executive in the written notice. Upon voluntary termination pursuant to this
Section, the Company shall have no further obligations to Executive other than
to pay all compensation and expense reimbursements owing for services rendered
and reasonable business expenses incurred by Executive prior to effective date
of termination as determined by the Company, unless the termination is a
termination for Good Reason as set forth in Section 4(d), in which case
Executive shall be entitled to the benefits set forth in Section 4(b). If
Executive otherwise voluntarily terminates Executive’s employment, then all
unvested options to purchase Common Stock of the Company held by Executive as of
the date of Executive’s termination shall immediately terminate and become
unexercisable and all vested options held by Executive as of the date of
Executive’s termination shall remain exercisable for six months from the date of
the voluntary termination.

(g)       

Resignation as a Director. In the event of any termination of employment
pursuant to this Agreement, if Executive is a director of the Company or of any
direct or indirect parent or subsidiary of the Company, Executive shall be
deemed to have resigned voluntarily from the Board and any Committee of the
Board, and from the board of directors (and any committee thereof) of all
parents and subsidiaries of the Company, upon the effective date of termination
or such earlier date as may be agreed in writing between the Company and
Executive.

(h)       

Returning Company Documents. In the event of any termination of Executive’s
employment hereunder, Executive shall, prior to or on such termination deliver
to the Company (and will not maintain possession of or deliver to anyone else)
any and all devices, records, data, database software, software documentation,
laboratory notebooks, notes, reports, proposals, lists, customer lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, and reproductions of any of the above
aforementioned items belonging to the Company, its successors or assigns, as
well as all other materials relating to the Company’s business or which contain
proprietary information. Executive agrees that Executive will not make or retain
copies of any of the foregoing and will so represent to the Company upon
termination of employment. 

  4  

 

 

4.       

Change in Control.

(a)       

Option Acceleration Upon a Change in Control. Effective immediately upon the
closing of a Change in Control of the Company (as defined below), the vesting of
one hundred percent (100%) of all of the then unvested shares of Common Stock
subject to the Options shall be accelerated in full and the Options shall become
fully vested and immediately exercisable as to such additional vested shares
(and, if any Options have been early exercised by Executive, the reacquisition
or repurchase rights held by the Company with respect to the shares of Common
Stock subject to such acceleration shall lapse with respect to one hundred
percent (100%) of such shares, as appropriate).

(b)       

Benefits Upon Termination. Notwithstanding anything herein to the contrary, in
the event that Executive’s employment by the Company is terminated without Cause
(as defined above) or Executive terminates Executive’s employment for Good
Reason (as defined below), in each case within 13 months following, the
effective date of a Change in Control (as defined below), contingent upon
Executive’s delivery to the Company of a fully effective Release and Waiver as
provided in Section 3(e) and provided such termination is a “separation from
service” as such term is defined in Code Section 409A(a)(2)A)(i), Executive
shall be entitled to the benefits and payments specified in Sections 3(d)(i) and
3(d)(ii) above, and the vesting of the unvested shares of Common Stock subject
to the Options shall immediately accelerate in full such that the Options shall
become fully vested and exercisable with respect to all of the shares of Common
Stock subject to such Options (and, if any Options have been early exercised by
Executive, the reacquisition or repurchase rights held by the Company with
respect to the shares of Common Stock subject to such acceleration shall lapse
in full, as appropriate). Any amounts owed pursuant to this Section 4(b) shall
be paid in accordance with Section 3(d) of this Agreement; provided, however,
that if the Change in Control constitutes a “change in control event” under
Section 409A, any amounts owed as specified in Section 3(d)(i) shall instead be
paid in a single lump sum on the first payroll date immediately after the 60th
day following the termination of Executive’s employment.

(c)       

Change in Control. “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

(i)       

any Exchange Act Person (as defined below) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding securities other
than by virtue of a merger, consolidation or similar transaction.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Company by an investor,
any affiliate thereof or any other Exchange Act Person from the Company in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(B) solely because the level of beneficial ownership held by any Exchange Act
Person (the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of voting securities by the Company,
and after such share acquisition, the Subject Person becomes the beneficial
owner of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities beneficially owned by the Subject Person over the designated
percentage threshold, then a Change in Control shall be deemed to occur (for
purposes of this Section 4(c), “Exchange Act Person” means any natural person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), except that
“Exchange Act Person” shall not include (A) the Company or any subsidiary of the
Company, (B) any employee benefit plan of the Company or any subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities,
(D) an entity beneficially owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their beneficial ownership
of stock of the Company; or (E) any natural person, entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of the date
of this Agreement, is the beneficial owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities);

(ii)       

there is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not beneficially own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions relative to each other as their beneficial ownership of the
outstanding voting securities of the Company immediately prior to such
transaction; 

  5  

 

 

(iii)       

the stockholders of the Company approve or the Board approves a plan of complete
dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;

(iv)       

there is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than 50% of the combined voting power of the voting
securities of which are beneficially owned by stockholders of the Company in
substantially the same proportions relative to each other as their beneficial
ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

(v)       

individuals who, on the date of this Agreement, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; (provided, however, that if the appointment or election
(or nomination for election) of any new Board member was approved or recommended
by a majority vote of the members of the Incumbent Board then still in office,
such new member shall, for purposes of this Agreement, be considered as a member
of the Incumbent Board).

(vi)       

Notwithstanding any other provision of this paragraph, “Change in Control” shall
not include any event that does not constitute a change in control event as
defined in Section 409A.

(d)       

Good Reason. “Good Reason” for the Executive to terminate the Executive’s
employment hereunder shall mean the occurrence of any of the following events
without the Executive’s consent; and notwithstanding any other provision of this
paragraph, “Good Reason” shall not include any event that does not constitute an
involuntary termination for “good reason” within the meaning of Section 409A:

(i)       

a material adverse change in the nature of Executive’s authority, duties or
responsibilities, as they exist on the Effective Date of this Agreement;

(ii)       

the relocation of the Company’s executive offices or principal business location
to a point more than 60 miles from their location as of the Effective Date of
this Agreement; or

(iii)       

a material reduction by the Company of Executive’s base salary as initially set
forth herein or as the same may be increased from time to time, except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior officers of the Company and
does not exceed 15% of Executive’s base salary; provided, however, that such
termination by the Executive shall only be deemed for Good Reason pursuant to
the foregoing definition if: (i) the Executive gives the Company written notice
of the intent to terminate for Good Reason within 30 days following the first
occurrence of the condition(s) that the Executive believes constitutes Good
Reason, which notice shall describe such condition(s); (ii) the Company fails to
remedy such condition(s) within 30 days following receipt of the written notice
(the “Cure Period”); and (iii) the Executive terminates employment within 30
days following the end of the Cure Period.

5.       

Application of Internal Revenue Code Section 409A.

(a)       

Notwithstanding anything to the contrary contained in this Agreement, if any
payment or reimbursement, or the provision of any benefit under this Agreement
that is paid or provided upon Executive’s “separation from service” with the
Company within the meaning of Code Section 409A(a)(2)(A)(i) would constitute a
“deferral of compensation” under Section 409A and Executive is a “specified
employee” (as determined pursuant to procedures adopted by the Company in
compliance with Section 409A) on the date of Executive’s “separation from
service” with the Company within the meaning of Code Section 409A(a)(2)(A)(i),
Executive will receive payment or reimbursement of such amounts or the provision
of such benefits upon the earlier of (i) the first day of the seventh month
following the date of Executive’s “separation from service” with the Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code or (ii) Executive’s
death. 

  6  

 

 

(b)       

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A, so that the income inclusion provisions of Code
Section 409A(a)(1) do not apply to Executive. This Agreement shall be
administered in a manner consistent with this intent.

(c)       

Benefits payable under the Agreement, to the extent of payments made from the
date of termination of the Executive through March 15th of the calendar year
following such termination, are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable
pursuant to the “short-term deferral” rule set forth in Section 1.409A-1(b)(4)
of the Treasury Regulations; to the extent such payments are made following said
March 15th, they may be subject to the distribution requirements of
Section 409A, including, without limitation, the requirement of Code
Section 409A(a)(2)(B)(i) that payment to the Executive be delayed until the
earlier to occur of six months and one day after separation from service, or the
date of Executive’s death following such separation of service, if the Executive
is a “specified employee” within the meaning of the aforesaid section of the
Code at the time of such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive including, without limitation, the additional tax for
which Executive would otherwise be liable under Section 409A in the absence of
such a deferral. It is intended that each installment of severance benefits
payments provided for in this Agreement, and each other payment made pursuant to
this Agreement, is a separate “payment” for purposes of Section 409A, including
Treasury Regulation Section 1.409A-2(b)(2). For the avoidance of doubt, it is
intended that payments of the severance benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). In addition, if any provision of this
Agreement would cause Executive to incur any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder, the Company may reform such provision to maintain to the maximum
extent practicable the original intent of the applicable provision without
violating the provisions of Section 409A of the Code. The severance benefits are
intended to qualify for an exemption from application of Section 409A or comply
with its requirements to the extent necessary to avoid adverse personal tax
consequences under Section 409A, and any ambiguities herein shall be interpreted
accordingly. Notwithstanding anything to the contrary herein, the following
provisions apply to the extent severance benefits provided herein are subject to
Section 409A. Severance benefits shall not commence until Executive has a
“separation from service” for purposes of Section 409A. For purposes of this
Agreement, a termination of employment will be determined consistent with the
rules relating to a “separation from service” as defined in Section 409A. To the
extent any payment under this Agreement may be classified as a “short-term
deferral” within the meaning of Section 409A, such payment shall be deemed a
short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. The Company makes no
representation or warranty and shall have no liability to Executive or any other
person if any provisions of this Agreement are determined to constitute deferred
compensation subject to Section 409A but do not satisfy an exemption from, or
the conditions of, such Section.

6.       

Code Section 280G.

(a)       

Parachute Payments. If any payment or benefit Executive would receive pursuant
to a Corporate Transaction from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Code Section 280G,
and (ii) but for this sentence, be subject to the excise tax imposed by Code
Section 4999 (the “Excise Tax”), then the Company shall cause to be determined,
before any amounts of the Payment are paid to Executive, which of the following
two amounts would maximize Executive’s after-tax proceeds: (i) payment in full
of the entire amount of the Payment (a “Full Payment”), or (ii) payment of only
a part of the Payment so that Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”), whichever amount
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. For purposes of determining whether to make a Full
Payment or a Reduced Payment, the Company shall cause to be taken into account
all applicable federal, state and local income and employment taxes and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes). If a Reduced Payment is made, (i) the
Payment shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits shall occur in the following order: reduction of cash payments,
cancellation of accelerated vesting of stock awards, and reduction of other
benefits. In the event that acceleration of compensation from Executive’s equity
awards is to be reduced, such acceleration of vesting shall be canceled in the
reverse order of the date of grant unless Executive elects in writing a
different order for cancellation. 

  7  

 

 

(b)       

Procedures. The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Corporate Transaction shall make all determinations required to be made
under this Section. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Corporate Transaction, the Company shall appoint a
different nationally recognized independent registered public accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such independent registered public
accounting firm required to be made hereunder. The independent registered public
accounting firm engaged to make the determinations hereunder shall use its best
efforts to provide its calculations, together with detailed supporting
documentation, to the Company and Executive within 15 calendar days after the
date on which Executive’s right to a Payment is triggered (if requested at that
time by the Company or Executive) or at such other time as requested by the
Company. If the independent registered public accounting firm determines that no
Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish the Company and Executive
with an opinion reasonably acceptable to Executive that no Excise Tax will be
imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Executive.

7.       

Conflict of Interest. During the term of this Agreement, Executive shall devote
such time and energies as appropriate to fulfill all responsibilities to the
Company in the capacity set forth in Section 1. Executive shall be free to
pursue business activities that do not interfere with the performance of
Executive’s duties and responsibilities under this Agreement; however, during
the term of this Agreement, Executive shall not engage in any outside business
activity that involves actual or potential competition with the business of the
Company, except with the written consent of the Board.

8.       

Employee Benefit Plans. All of the employee benefit plans referred to or
contemplated by this Agreement shall be governed solely by the terms of the
underlying plan documents and applicable law. Nothing in this Agreement shall
impair the Company’s right to amend, modify, replace, and terminate any and all
such plans in its sole discretion as provided by law. This Agreement is for the
sole benefit of Executive and the Company, and is not intended to create an
employee benefit plan or to modify existing terms of existing plans.

9.       

General.

(a)       

Assignment. This Agreement may not be assigned by Executive. This Agreement
shall bind and inure to the benefit of the Company’s successors and assigns, as
well as Executive’s heirs, executors, administrators, and legal representatives.
The Company shall obtain from any successor, before the succession takes place,
an agreement to assume the obligations and perform all of the terms and
conditions of this Agreement.

(b)       

Notices. All notices required by this Agreement may be delivered by first class
mail at the following addresses:

To the Company:

Adamis Pharmaceuticals Corporation
Attn: Chief Executive Officer
11682 El Camino Real, Suite 300
San Diego, CA 92130

To Executive:

Ronald B. Moss, M.D.
1931 Avenida Joaquin
Encinitas, CA 92024 

  8  

 

 

(c)       

Amendment. This Agreement may be modified only by written agreement signed by
both the Company and Executive.

(d)       

Choice of Law; Arbitration. This Agreement shall be governed by the laws of the
State of California, without regard to choice of law principles. To provide a
mechanism for rapid and economical dispute resolution, Executive and the Company
agree that any and all disputes, claims, or causes of action, in law or in
equity, arising from or relating to this Agreement (including the Release and
Waiver) and its enforcement, performance, breach or interpretation, will be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration before a single arbitrator held in San Diego,
California and conducted by JAMS, under its then-existing rules and procedures.
The parties shall be entitled to conduct adequate discovery, and they may obtain
all remedies available to the parties as if the matter had been tried in court.
The arbitrator shall issue a written decision which specifies the findings of
fact and conclusions of law on which the arbitrator’s decision is based.
Judgment upon the award rendered by the arbitrator may be entered by any court
having jurisdiction thereof. The Company shall pay all fees and costs of the
arbitration. Punitive damages shall not be awarded. Unless otherwise required by
law, the arbitrator will award reasonable attorneys’ fees and expenses
(including reimbursement of the assigned arbitration costs) to the prevailing
party. Nothing in this Section or in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in a court of
competent jurisdiction to prevent irreparable harm pending the conclusion of any
such arbitration. Notwithstanding the above, both Executive and the Company
retain the right to seek or obtain, and shall not be prohibited, limited or in
any other way restricted from seeking or obtaining, equitable relief from a
court having jurisdiction over the parties in order to enforce the
nonsolicitation and noncompetition provisions of this Agreement or any disputes
or claims relating to or arising out of the misuse or misappropriation of the
Company’s intellectual property.

(e)       

Partial Invalidity. In the event any provision of this Agreement is void or
unenforceable, the remaining provisions shall continue in full force and effect.

(f)       

Waiver. No waiver of any breach of this Agreement shall constitute a waiver of
any subsequent breach.

(g)       

Complete Agreement. As of the Effective Date, this Agreement, together with the
stock option agreements and equity incentive plans governing the Option,
constitutes the entire agreement between the parties in connection with the
subject matter hereof and supersedes any and all prior or contemporaneous oral
and written agreements or understandings between the parties.

(h)       

Headings. Headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(i)       

Exempt Position. Executive’s position is classified as exempt, which means, in
part, that Executive’s work for the Company is not subject to the laws related
to tracking of daily hours of work, minimum wage, overtime or meal and rest
periods (and therefore, Executive will not be eligible for overtime).

(j)       

Proprietary Information Agreement; Other. Executive agrees promptly to execute
the Company’s standard Employee Proprietary Information and Invention Assignment
agreement or similar agreement, and such other agreements that the Company
customarily requires new employees to execute. Executive agrees promptly (within
three business days of Executive’s date of hire, if required by Unites States
law) to provide the Company with appropriate documentation confirming
Executive’s identity and authorization to work in the United States.

(k)       

Proprietary Information. Executive agrees that Executive will not, during
Executive’s employment with the Company, improperly use or disclose any
proprietary information or trade secrets of any former employer or other person
or entity or violate any confidentiality, proprietary information or similar
agreement between Executive and any former employer, and will not bring onto the
premises of the Company any unpublished document or proprietary information
belonging to any such employer, person, or entity unless consented to in writing
by such employer, person, or entity. Executive represents to the Company that
Executive is not subject to any obligation, contractual or otherwise, that
prevents or restricts Executive from becoming employed by the Company. 

  9  

 

 

(l)       

Recoupment of Compensation. Executive agrees that the compensation and benefits
provided by the Company under this Agreement or otherwise is subject to
recoupment or clawback as may be required by applicable federal or state law,
rule or regulation.

(m)       

Certain Communications. The Company and Executive agree that nothing in this
Agreement, and nothing in the Release and Waiver or in any other agreement
between the Company and Executive or Company policy by which Executive is bound,
shall be interpreted as limiting or impeding Executive’s rights under applicable
federal or state laws, without notice to or approval by the Company, to
communicate with any governmental, agency or commission, regarding possible
violations of law or regulations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  10  

 

 

IN WITNESS WHEREOF, the parties have executed this EXECUTIVE EMPLOYMENT
AGREEMENT as of the date first written above.

ADAMIS PHARMACEUTICALS CORPORATION

 

 

 

By: /s/ DENNIS J. CARLO   Name: Dennis J. Carlo   Title: President and CEO  

 

 

EXECUTIVE:

 

 

 

By: /s/ RONALD B. MOSS., M.D.   Name: Ronald B. Moss, M.D.  

 

 

  11  

 

 

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the severance payments and other benefits set forth in the
Executive Employment Agreement dated as of February 28, 2017 (the “Employment
Agreement”), to which this form is attached, I, Ronald B. Moss, M.D., hereby
furnish Adamis Pharmaceuticals Corporation (the “Company”), with the following
release and waiver (“Release and Waiver”) and, intended to be legally bound
hereby, agree as follows.

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, to the maximum extent permitted by
law, I hereby generally and completely release the Company and its directors,
officers, Executives, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, Affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Release and Waiver. This general
release includes, but is not limited to: (1) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including, but not limited to, salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including, but not limited to,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims,
including, but not limited to, claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), and the California Fair Employment and Housing Act (as amended).
Nothing in this Release and Waiver shall be deemed to require the waiver or
release of any claim that may not be released or waived under applicable federal
or state law.

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under the ADEA, that this Release and Waiver is knowing and voluntary,
and that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; (c) I have 21 days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven-day revocation period has expired
unexercised and no benefits will be paid unless and until this Release and
Waiver has become effective. In the event that this Release and Waiver is
requested in connection with an exit incentive or other employment termination
program offered to a group or class of employees, I have 45 days to consider
this Release and Waiver and I shall be provided with the information required by
29 U.S.C. Section 626 (f)(1)(H).

  A-1  

 

 

In consideration of the severance payments and other benefits set forth in the
Employment Agreement, I agree that after the termination of my employment with
the Company I will not disparage the Company or its products, services, agents,
representatives, directors, officers, shareholders, employees, affiliates,
successors or assigns, or any person acting by, through, under or in concert
with any of them with any written or oral statement. Likewise, I understand that
the Company will disparage me in any way. I understand that nothing in the
Release and Waiver shall be interpreted as limiting or impeding my rights under
applicable federal or state laws, without notice to or approval by the Company,
to communicate with any governmental, agency or commission, regarding possible
violations of law or regulations. I also agree that during the severance period
set forth in the Employment Agreement I will cooperate from time to time with
the Company in providing for the orderly transition of my duties and
responsibilities to other individuals, as reasonably requested by the Company
and subject to reimbursement by the Company of any costs or expenses incurred by
me in providing such cooperation.  

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized member of the
Board of Directors of the Company.

 

 

    Date:  ______________, 20__ /s/   Ronald B. Moss, M.D.

 

  A-2  

 